Title: From Thomas Jefferson to Thomas Appleton, 22 November 1823
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monto
Nov. 22. 23.
The original letters of Oct. 8. and 9. of which those inclosed are Duplicates were committed to Michael Raggi, who about that time left this place for New York where he expected to embark for some port of Italy. we soon learnt that at N. York his funds  fell short so that he could not get a passage; we therefore did not then make the remittance of 4000 D. as mentioned in my letter of the 8th while uncertain of his getting on with the letters. his last letter from N. York gave me reason to expect he would get a passage in a vessel which was to sail for Gibralter the latter part of Oct. but  I learn that he had not sailed on the 11th inst  I therefore send these duplicates, and by the same mail our Bursar remits the 4000.D. to Colo Bernard Peyton of Richmond to obtain a bill of exche. payable to mr Williams your correspdt of London to whom he will  remit it with these duplicates to be forwarded to you. I have nothing new to add except a request to drop me a line of informn on your reciept of this with answers to my enquiries and to remove our suspense & anxiety for it’s safety. I salute you with sentiments of friend ship and respectTh: J.